—In an action, inter alia, to recover damages pursuant to Executive Law § 135 for misconduct by a notary public, the defendant appeals from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated December 6, 1989, as denied his cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Upon review of the record, we find that the court properly denied the defendant’s cross motion for summary judgment. A triable issue of fact exists as to whether he notarized a deed containing forged signatures resulting in a fraudulent conveyance of certain property upon which the plaintiff was induced to lend money. Mangano, P. J., Kooper, Harwood and Balletta, JJ., concur.